Citation Nr: 0528540	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  98-02 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
joints, other than the left knee.


REPRESENTATION

Appellant represented by:	Anna Marshall, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1990 to January 
1994 in the United States Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the San Diego, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for an undiagnosed 
illness manifested by disabilities of the joints.

The veteran filed his original claim in February 1997 for 
service connection for an undiagnosed illness manifested by 
joint pain under the provisions on Public Law 103-446 and 
38 C.F.R. § 3.317.  The San Diego, California RO issued a 
rating decision in September 1997 that denied the claim.  The 
veteran submitted a notice of disagreement (NOD) in October 
1997 and timely perfected his appeal in February 1998.

The veteran and his wife, also acting as his agent, 
participated in a decision review officer (DRO) hearing in 
February 1998.  A transcript of that hearing has been 
associated with the claims folder.  In January 1999, the DRO 
issued a supplemental rating decision that denied the 
veteran's claim.

This case came before the Board in January 2000.  The Board 
remanded the veteran's claim to obtain copies of medical 
records dated September 1997 through December 1997 from the 
Northampton VA Medical Center (VAMC).  In August 2000, the 
Boston, Massachusetts RO issued a supplemental statement of 
the case (SSOC) that continued the denial of the veteran's 
claim.  

The claim was returned to the Board in January 2001.  The 
Board remanded this claim to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

In October 2004, the St. Petersburg, Florida RO issued a 
SSOC, continuing the denial of the veteran's claim.  This 
case came before the Board in February 2005.  The Board 
remanded the claim to obtain a VA orthopedic examination to 
determine the nature, etiology and extent of the veteran's 
joint disabilities, claimed as pain in his left elbow and 
both knees.  

In June 2005, the Appeals Management Center (AMC) issued a 
rating decision that granted the veteran service connection 
for patellofemoral pain syndrome of the left knee, with a 10 
percent evaluation effective February 11, 1997.

The veteran's claim of entitlement to service connection for 
an undiagnosed illness manifested by disabilities of the 
joints, to include the left elbow and right knee, is now 
before the Board.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations.

2.  The veteran does not have disabilities of the joints, 
other than the left knee, associated with service.

3.  A joints disability resulting from an undiagnosed illness 
has not become manifest to a compensable degree following 
Persian Gulf War service.


CONCLUSION OF LAW

The grant of service connection for a disability of the 
joints other than the left knee is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  A letter issued to the veteran in 
February 2003 informed him of the elements necessary to 
substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The February 
2003 letter informed the veteran that VA would make 
reasonable efforts to obtain evidence such as medical 
records, employment records or records from other Federal 
agencies on his behalf.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The February 2003 letter requested the veteran 
provide the names of the people, agencies or companies who 
held relevant records, to include the corresponding addresses 
and approximate time frames covered by such records.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reason.  The October 
2004 and June 2005 Supplemental Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
included such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper VA process.  See 
Pelegrini, 18 Vet. App. At 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.



III.  Background

The veteran served in the United States Navy from June 1990 
to January 1994 and specialized in interior communications.  
He served in the Persian Gulf / Southwest Asia theater of 
operations from August 5, 1990 to November 4, 1990.  The 
veteran additionally claimed that he served in the Persian 
Gulf from July 1992 to January 1993.  This claim was not 
verified by the service personnel records in the claims 
folder.  The veteran's service medical records contain only 
the veteran's January 1994 separation Standard Form (SF) 88 
and SF 93.  The examiner noted the upper and lower 
extremities as normal.  The only diagnoses and defects noted 
were an ingrown toe nail and ingrown hairs.  There are no 
other service medical records that indicate complaints of 
joint pain.

Private medical records from the Sharp, Rees-Stealy Medical 
Group revealed that in September 1995 the veteran reported 
knee pain with walking since service.  No other joint pain 
was mentioned.  There were no findings of knee problems until 
June 1996 when the veteran was seen for twist injuries to the 
left knee twice in the prior several weeks.  He had pain with 
palpation and crepitus; x-rays showed some mild joint 
effusion but no fracture or bony abnormality; diagnosis was 
left knee injury.  Ten days later he was evaluated for pain 
after a minor injury.  The examination showed a completely 
normal knee without evidence of any problem.  Diagnosis was a 
normal examination with mild chondromalacia.  There were no 
other complains of knee pain.

Private medical records also indicate the veteran was seen in 
November 1995 for low back pain after camping.  Examination 
revealed a low back muscle spasm which led to physical 
therapy sessions with complete resolution of symptoms.  No 
subsequent complaints or treatment for back pain were shown.  
The veteran was once seen in July 1996 for right elbow pain 
with a diagnosis of tendonitis.  No other complaints or 
treatment for the right elbow were noted.  These private 
medical records were otherwise negative for complaints of 
joint pain, including problems associated with the left 
elbow.


The veteran participated in a Persian Gulf War (PGW) 
examination in February 1997.  The veteran reported that he 
had been exposed to smoke from oil fires and 
diesel/petrochemical fumes that he had eaten food other than 
from the Armed Forces, that he had bathed in water other than 
that provide by Armed Forces and that he had been immunized 
against anthrax and botulism.  He reported that his left knee 
popped, his left elbow popped and he had back spasms.  
Diagnoses were post traumatic arthritis of the left knee 
(there was no x-ray evidence of such arthritis), fasciitis of 
the left elbow and low back pain due to a shorter right leg.  
He was noted to be overweight and was advised that the 
examination was essentially normal except for the suggestion 
of previously known health problems.  There was no suspicion 
of adverse effects of environmental contamination.

The veteran participated in a VA joints examination in April 
1997.  He stated that the onset of pain in the medial aspect 
of the left elbow began in 1994 without trauma.  He stated 
the pain in his knees began in 1992 when he would kneel, 
squat or climb stairs.  He denied any symptoms relative to 
the right knee.  H was given a brace for the left knee but 
found it inconvenient to use.

Upon physical examination, with patellar compression or knee 
flexion the veteran had 1+ crepitus on each side.  There was 
no effusion of either knee.  The knees were stable to stress.  
McMurray and Lachman signs were negative.  Each knee flexed 
to 125 degrees with extension of zero degrees.  Range of 
motion for the elbows was 140 degrees flexion and extension 
was zero degrees.  Pronation and supination was 90/90.  On 
stress testing there was evidence of medial epicondylitis on 
the left.  The examiner diagnosed the veteran with 
chondromalacia patellae, bilateral knees.  The left knee was 
symptomatic with pain and fatigability but without 
incoordination.  The veteran also suffered from medial 
epicondylitis, left elbow, with pain and fatigability but 
without incoordination.

In February 1998 the veteran and his wife participated in a 
DRO hearing.  The veteran stated that he was stationed six 
miles off of Kuwait aboard the U.S.S. Jouett.  He stated that 
the sailors were allowed liberty in the United Arab Emirates.  
He indicated the pain of the left elbow began in 
approximately July 1996 while he 
was employed at the San Diego Trolley System.
Outpatient treatment records dated October 1997 from the 
Northampton VAMC indicated that the veteran complained of 
left elbow and left knee pain.  The veteran was referred to 
the orthopedic clinic for further review.

Northampton VAMC records dated December 1999 noted complaints 
of right shoulder pain with a subchondral cyst of the right 
humeral head revealed on x-rays dated March 13, 2000.

In January 2000, the Board remanded the veteran's claim to 
obtain medical records from the Northampton, VAMC.

VAMC records dated March 2000 indicated that the veteran 
presented with complaints of pain of the right shoulder and 
the left knee.

In January 2001, the Board remanded the veteran's claim to 
comply with the VCAA.

In February 2005, the Board remanded the veteran's claim to 
obtain a VA orthopedic examination to determine the nature 
and etiology of the veteran's alleged joint disorders.

The veteran participated in a VA joints examination in March 
2005.  The examiner reviewed the veteran's claims folder in 
conjunction with the examination.  The veteran stated that 
his left elbow caused him the most pain.  He was evaluated by 
a rheumatologist and was noted to have lateral epicondylitis, 
i.e. tennis elbow.  The veteran stated that he did not have 
elbow problems while in service.  He underwent an injection 
into the elbow and had improved without any other problems 
associated with the elbow.  It was currently asymptomatic.  
The veteran did not have pain, weakness, stiffness, swelling, 
heat, redness, instability or giving way.  There was no 
locking or fatigability and the veteran did not treat his 
elbow with anything.  There was no need for a special brace 
or other device.  Upon physical examination of the left 
elbow, the veteran demonstrated a full range of motion as 
measured by a goniometer.  The elbow was stable otherwise.  
He had mild tenderness to palpation of his lateral epicondyle 
with full strength (5/5).  Otherwise, the examination was 
normal.  The examiner noted the veteran had a history of left 
elbow epicondylitis.  This was essentially resolved at the 
time of the examination.  The examiner stated that the 
veteran's left elbow disorder was not related to any service-
connected condition.

With regard to the knees, the veteran reported no problems 
whatsoever with his right knee.  He stated that he had not 
ever experienced problems with his right knee.  Upon physical 
examination, the veteran's knees were noted to have no 
redness, swelling or erythema.  The right knee was 
unremarkable on the examination, with full range of motion.  
There was no tenderness to palpation, stable ligaments 
overall and no McMurray's with good strength.  

IV.  Pertinent Law and Regulations

Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2005); see also Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Service Connection, Undiagnosed Illness

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 C.F.R. §3.317(a)(1) (2005).  The veteran served 
in the Southwest Asia theater of operations during the 
Persian Gulf War and is a "Persian Gulf veteran."  See 38 
C.F.R. § 3.317 (2005).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
See 38 C.F.R. § 3.317(a)(2-5) (2005).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b) (2005).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002).  These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
See 38 U.S.C.A. § 1117(a)(2)(B) (West 2002). Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.

In the present case, the evidence of record established that 
the veteran served in the Southwest Asia theater of 
operations from August 1990 to November 1990.  He is, 
therefore, a "Persian Gulf veteran" by regulation (i.e., 
had active military service in the Southwest Asia theater of 
operations during the Gulf War.)  See 38 C.F.R. § 3.317 
(2005).

V.  Discussion

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The evidence of record establishes that the veteran suffered 
from pain in his left elbow.  The VA examination of March 
2005 diagnosed the veteran with a history of left elbow 
epicondylitis that had resolved.  As such, the evidence fails 
to establish a current disability.  The veteran's claim fails 
to meet element (1) of Hickson.  The evidence of record also 
demonstrates that the veteran does not suffer from any 
current disability with regard to his right knee.  The VA 
examiner stated in March 2005 that the veteran had no 
problems with his right knee whatsoever.  The veteran also 
indicated that he had never had problems with his right knee.  
The veteran's claim again fails to meet element (1).

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, there is no evidence of 
record to establish that the veteran experienced a left elbow 
disorder or a right knee disorder in service.  In fact, the 
veteran stated in his DRO hearing that his left elbow pain 
began in July 1996, more than one year after discharge and 
indicated that his right knee had never bothered him in his 
2005 VA examination.  As such, the veteran's claim fails with 
regard to element (2) of Hickson.

Element (3), medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability, has 
not been satisfied.  In fact, the VA examiner stated in March 
2005 that the veteran's current left elbow problem was not 
related to any service-connected condition.  The examiner did 
not address this issue with regard to the veteran's right 
knee, as no complaints of pain or otherwise had been made.

With regard to the veteran's left elbow and right knee, the 
Board must conclude that the available records included in 
the veteran's claims folder provided neither competent 
evidence of a current left elbow disorder or a right knee 
disorder, nor evidence of a disease or injury in service.  As 
the veteran's claim fails to substantiate all three elements 
of Hickson, the veteran's claim for service connection for a 
joints disability on a direct basis must be denied.

Moreover, as the Board has previously discussed in this 
decision, compensation is payable to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006 following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).  

Pertinent regulations further provide that signs or symptoms 
which may be manifestations of undiagnosed illness include 
joint pain.  See 38 C.F.R. § 3.317 (b) (2005).  See also 38 
C.F.R. § 3.317(a)(1)(ii) (which stipulates that the chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of this section cannot be 
attributed to any known clinical diagnosis by history, 
physical examination, and laboratory tests).

The veteran's claim for service connection for a joints 
disability due to an undiagnosed illness must be denied.  The 
alleged disorders have been determined to result from known 
clinical diagnoses.  See 38 C.F.R. § 3.317(b) (2005).  The 
veteran's previous left elbow disability was diagnosed as 
medial epicondylitis, i.e. tennis elbow, and the veteran was 
unable to establish a current disability for his right knee.  
In fact, the veteran himself stated that he did not suffer 
from a right knee disability.  The veteran also failed to 
report any joint disability resulting from an undiagnosed 
illness within one year of discharge from service.  See Id.

Consequently, the preponderance of the evidence is against 
the claim for service connection for a joints disability, on 
a direct basis and as a result of an undiagnosed illness.  
The reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  Therefore, this claim 
must be denied.




ORDER

Service connection for a disability of the joints, other than 
the left knee, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


